MEMORANDUM **
Jerrald Van Wyke appeals pro se from the tax court’s order dismissing the action for lack of subject matter jurisdiction. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo. Abrams v. Comm’r, 814 F.2d 1356, 1357 (9th Cir.1987) (per curiam). We affirm.
The tax court properly concluded that it lacked jurisdiction because Van Wyke was never issued a Notice of Deficiency or a Notice of Determination. See 26 U.S.C. §§ 6213(a), 6330(d); Abrams, 814 F.2d at 1357 (holding that a pre-filing notification letter from the Internal Revenue Service was not a Notice of Deficiency, and therefore, the Tax Court had no jurisdiction over the taxpayer’s petition).
Van Wyke’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.